Citation Nr: 1004256	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  08-13 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD


S. Grabia, Counsel

INTRODUCTION

The Veteran had service from April 1980 to August 2005.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, in part, denied entitlement to service 
connection for eczema and for headaches.  In addition 
entitlement to an initial compensable evaluation for 
bilateral hearing loss was granted and a noncompensable 
evaluation was assigned.  The Veteran disagreed with the 
rating decision only as to the aforementioned three issues.  
Subsequently he perfected an appeal to the Board only as to 
the issues of service connection for headaches and an 
initial compensable evaluation for bilateral hearing loss.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was examined, in part, for a headache disorder 
in a May 2007 VA examination.  The examiner noted that the 
claims file was not made available to him.  The Veteran 
reported a 10 years history of headaches.  The diagnosis was 
headaches the most likely cause muscle tension as etiology, 
without significant functional limitations.  

The Veteran's representative, in essence, argues that the 
examination was inadequate because the examiner did not 
review all of the Veteran's service treatment records which 
report treatment for headaches in February 1980, September 
1988, August 2000, and September 2004.  He also notes that 
the Veteran reported receiving treatment through civilian 
doctors over the past 17 years because of his assignment in 
the Marine Recruiting Services.  These records apparently 
were not requested or obtained by the RO.  The Veteran's 
representative argues that an attempt to obtain these 
medical records must be obtained and a new examination 
ordered.  

The Board agrees noting that the Veteran has over 25 years 
of service and retired in August 2005.  The examiner did not 
review the Veteran's service treatment records contained in 
5 envelopes, nor were the civilian treatment records 
obtained.  The examiner's opinion, therefore, may be 
premised on incorrect factual assumptions and therefore 
cannot support a decision here.  See Reonal v. Brown, 5 Vet. 
App. 458, 460-61 (1993).  

As to the Veteran's hearing loss, his service representative 
essentially agues in his January 2010 Informal Hearing 
Presentation that it was worsening, and noted that the 
Veteran last had a VA audiogram in June 2007.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that when a Veteran alleges that his service-connected 
disability has worsened since he was previously examined, a 
new examination may be required to evaluate the current 
degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997) (a veteran is entitled to a new examination 
after a two-year period between the last VA examination and 
the veteran's contention that the pertinent disability had 
increased in severity).  As there is a question as to the 
adequacy of the June 2007 study for rating purposes, and as 
it was performed now over 31/2 years ago, he will be provided 
an opportunity to report for a current VA audio examination 
to ascertain the current status of the service-connected 
bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate 
action to secure any records which have 
not been previously secured for 
inclusion in the claims file, including 
private treatment records and records 
from the VA Medical Center relating to 
the Veteran's headaches disorder and 
hearing loss.  All attempts to secure 
this evidence must be documented in the 
claims file.

2.  The RO should schedule the Veteran 
for a VA examination to determine 
whether he has a chronic headache 
disorder which was incurred in or 
aggravated by service.  The Veteran's 
claims folder and a copy of this REMAND 
must be provided to the examiner for 
review prior to completion of the 
examination. Moreover, a notation to the 
effect that this record review took 
place must be included in the 
examination report.

All pertinent symptomatology and 
findings should be reported in detail, 
and all appropriate studies should be 
performed.  The examiner is then to 
provide a medical opinion addressing 
whether it is at least as likely as not, 
i.e., is there at least a 50 percent 
chance, that the Veteran has a current 
headache disorder, including migraine 
headaches as a result of his 25 year 
period of service.  A complete rationale 
must be provided for any opinion(s) 
offered.  
 
 3.  The Veteran shall be afforded a VA 
audiology examination to determine the 
current nature, extent, and severity of 
his hearing loss.  The claims folder, 
including all information received 
pursuant to the above requests, must be 
made available to the examiner for 
review in connection with the 
examination.  In addition to providing 
audiometric findings, the examiner must 
provide a full description of the 
effects of the Veteran's hearing loss on 
his ability to work.  The examiner must 
furnish detail regarding the effects of 
the disorder on the Veteran's ordinary 
activity, and the limitations of 
activity caused by the disorder; and 
fully describe the functional effects 
caused by the hearing loss.  The 
examiner must provide a rationale for 
any opinions given.

4.  The Veteran should be notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event 
that the Veteran does not report for the 
aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

5.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well 
as any other development that may be in 
order, have been conducted and completed 
in full.  If examinations ares 
conducted, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.

6.  Following any other indicated 
development, the RO should readjudicate 
the claims.  If any benefit is not 
granted, the Veteran and his 
representative should be furnished with 
a supplemental statement of the case and 
afforded an opportunity to respond 
before the file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a 
decision of the Board on the merits of your appeal. 38 
C.F.R. § 20.1100(b) (2009).

